                                                                       1   SPENCER P. HUGRET (SBN: 240424)
                                                                           shugret@grsm.com
                                                                       2   NATALIE R. NUTTALL (SBN: 201082)
                                                                           nnuttall@grsm.com
                                                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           Embarcadero Center West
                                                                       4   275 Battery Street, Suite 2000
                                                                           San Francisco, CA 94111
                                                                       5   Telephone: (415) 986-5900
                                                                           Facsimile: (415) 986-8054
                                                                       6
                                                                           Attorneys for Defendant
                                                                       7   FORD MOTOR COMPANY

                                                                       8
                                                                           KNIGHT LAW GROUP LLP
                                                                       9   Steve Mikhov (SBN 224676)
                                                                           stevemusfc@knightlaw.com
                                                                      10   Maite Colon (SBN 322284)
                                                                           Maitec@knightlaw.com
Gordon Rees Scully Mansukhani, LLP




                                                                      11   10250 Constellation Blvd., Suite 2500
                                                                           Los Angeles, CA 90067
                                     275 Battery Street, Suite 2000




                                                                      12   Telephone: (310) 552-2250
                                       San Francisco, CA 94111




                                                                           Fax: (310) 552-7973
                                                                      13
                                                                           Attorneys for Plaintiffs
                                                                      14   OMAR HERNANDEZ ANTUNEZ

                                                                      15                             UNITED STATES DISTRICT COURT

                                                                      16                           EASTERN DISTRICT OF CALIFORNIA

                                                                      17

                                                                      18   OMAR HERNANDEZ ANTUNEZ,                        ) CASE NO. 1:19-cv-00145 DAD BAM
                                                                                                                          )
                                                                      19                              Plaintiff,          ) STIPULATION AND ORDER
                                                                                                                          ) REGARDING VACATING COURT
                                                                      20         vs.                                      ) DEADLINES GIVEN ACCEPTANCE OF
                                                                                                                          ) FRCP RULE 68 OFFER PER CIVIL
                                                                      21   FORD MOTOR COMPANY, a Delaware                 ) LOCAL RULES 143 AND 230
                                                                           Corporation; and DOES 1 through 10, inclusive, )
                                                                      22                                                  ) Complaint Filed: January 4, 2019
                                                                                                      Defendants.         )
                                                                      23                                                  )
                                                                                                                          )
                                                                      24                                                  )
                                                                                                                          )
                                                                      25

                                                                      26
                                                                      27

                                                                      28                                           1
                                                                                STIPULATION AND ORDER REGARDING VACATING COURT DEADLINES GIVEN
                                                                                 ACCEPTANCE OF FRCP RULE 68 OFFER PER CIVIL LOCAL RULES 143 AND 230
                                                                       1              TO THIS HONORABLE COURT:

                                                                       2              PLEASE TAKE NOTICE, that pursuant to the provisions of Federal Rules of Civil

                                                                       3   Procedure (“FRCP”) Rule 68 and United States District – Eastern District’s Civil Local Rules

                                                                       4   (“Local Rule(s)”), 143 and 230, counsel for Defendant Ford Motor Company (“Defendant”) and

                                                                       5   Plaintiff Omar Hernandez Antunez (“Plaintiff”) submit the following Stipulation and [Proposed]

                                                                       6   Order Regarding Vacating Future Court Deadlines Given Plaintiff’s complete Acceptance of

                                                                       7   Ford’s Federal Rules of Civil Procedure Rule 68 Offer (“FRCP Rule 68 Offer”), including the

                                                                       8   acceptance of the sum for fees and costs offered by Ford in the Rule 68 Offer, based on the

                                                                       9   following information set forth herein.

                                                                      10           1.      On April 4, 2019, Plaintiff accepted Defendant’s FRCP Rule 68 Offer with
Gordon Rees Scully Mansukhani, LLP




                                                                      11   respect to the amount offered to Plaintiff, as well as the amount offered for fees and costs.
                                     275 Battery Street, Suite 2000




                                                                      12           2.      Finalization of the settlement payment is currently in progress.
                                       San Francisco, CA 94111




                                                                      13           3.      As such, the parties’ counsel will need time to accomplish the above and provide

                                                                      14   the Court with a Stipulation of Voluntary Dismissal Pursuant to FRDC 41(a)(1(A)(ii) and Order

                                                                      15   thereon.

                                                                      16           4.      Given the same, the parties’ counsel respectively requests that this Court vacate

                                                                      17   all future deadlines, including:

                                                                      18                   A.   The upcoming May 23, 2019 deadline to file Rule 26(f) Report, complete a

                                                                      19   joint Discovery Plan and initial disclosures or state objection in Rule 26(f) Report and file Case

                                                                      20   Management Statement, as well as

                                                                      21                   B.      The upcoming May 30, 2019 Initial Case Management Conference.

                                                                      22

                                                                      23     5.            In lieu of the Initial Case Management Conference, the parties’ counsel

                                                                      24   respectfully request the Court schedule a Conference in 90 days to determine the status of

                                                                      25   finalizing the settlement in this case.

                                                                      26     6.            Once all terms of the settlement are completed and payment is received by the

                                                                      27   Plaintiff, including payment of Plaintiff’s attorney fees, costs and expenses as per agreement

                                                                      28                                                    2
                                                                                  STIPULATION AND ORDER REGARDING VACATING COURT DEADLINES GIVEN
                                                                                   ACCEPTANCE OF FRCP RULE 68 OFFER PER CIVIL LOCAL RULES 143 AND 230
                                                                       1   between the parties, the parties shall file an executed Stipulation of Dismissal of the entire

                                                                       2   action with prejudice.

                                                                       3

                                                                       4                                      Respectfully submitted,
                                                                       5
                                                                           Dated: May 16, 2019                      KNIGHT LAW GROUP, LLP
                                                                       6

                                                                       7
                                                                                                                B y:     _/s/_Maite Colon_________
                                                                       8                                               Steve Mikhov
                                                                                                                       Maite Colón
                                                                       9                                               Attorneys for Plaintiff
                                                                      10   Dated: May 16, 2019                         GORDON REES SCULLY MANSUKHANI LLP
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                      13                                               By: /s/ Spencer P. Hugret
                                                                                                                       Spencer P. Hugret
                                                                      14                                               Natalie R. Nuttall
                                                                      15                                               Attorneys for Defendant
                                                                                                                       FORD MOTOR COMPANY,
                                                                      16

                                                                      17

                                                                      18

                                                                      19
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28                                                 3
                                                                               STIPULATION AND ORDER REGARDING VACATING COURT DEADLINES GIVEN
                                                                                ACCEPTANCE OF FRCP RULE 68 OFFER PER CIVIL LOCAL RULES 143 AND 230
                                                                       1                                              ORDER

                                                                       2           Counsel for Defendants Ford Motor Company (“Defendant”) and Plaintiff Omar

                                                                       3   Hernandez Antunez (“Plaintiff”) have stipulated to vacate the current deadlines to allow them

                                                                       4   time to complete the settlement of this matter. Good cause appearing IT IS HEREBY

                                                                       5   ORDERED AS FOLLOWS:

                                                                       6          1.     The last day to file Rule 26(f) Report, complete Discovery Plan and initial
                                                                       7   disclosures or state objection in Rule 26(f) Report and file Case Management Statement per
                                                                       8   Standing Order re Contents of Joint Case Management Conference Statement, set for May 23,
                                                                       9   2019 is vacated;
                                                                      10          2.     The Mandatory Scheduling Conference set for May 30, 2019 at 9:00 a.m. is
Gordon Rees Scully Mansukhani, LLP




                                                                      11   VACATED; and
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                  3.     A Telephonic Status Conference is set for August 20, 2019, at 9:00 AM in
                                                                      13   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. A Joint Status
                                                                      14   Statement shall be filed no later than seven (7) days prior to the conference. The parties may
                                                                      15   appear at the conference by telephone with each party using the following dial-in number and
                                                                      16   access code: dial-in number 1-877-411-9748; access code 3190866. If the parties file
                                                                      17   dispositional documents prior to the conference, then the conference will be vacated.
                                                                      18

                                                                      19
                                                                           IT IS SO ORDERED.
                                                                      20

                                                                      21     Dated:    May 20, 2019                               /s/ Barbara   A. McAuliffe          _
                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28                                                  4
                                                                                STIPULATION AND ORDER REGARDING VACATING COURT DEADLINES GIVEN
                                                                                 ACCEPTANCE OF FRCP RULE 68 OFFER PER CIVIL LOCAL RULES 143 AND 230
